DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 04/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 10-16, directed to a method no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 17, directed to another method is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 17-18 have been cancelled.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor renders obvious each claim limitation including a pneumatic dispense gun for mixing a thermoset resin and catalyst and dispensing a catalyzed resin to a rotary dispense valve wherein the dispense gun comprises a catalyst injection unit comprising a catalyst injector and a distribution ring surrounding the catalyst injector as claimed in the claims (Fig 7 shows the rotary dispense valve and Fig 5 shows the distribution ring surrounding the catalyst injector).
The closest prior art is Humbert (US 20150352787 A1) in view of Bublewitz (US 6523992 B1). See prior rejection. Humbert teaches a dispensing system, which, when modified by the mixing scheme taught by Bublewitz would result in a dispense system comprising a dispense gun with a catalyst distribution ring. The proposed combination is illustrated below.  The Humbert system further comprises valves 30 and 32 to 

    PNG
    media_image1.png
    564
    982
    media_image1.png
    Greyscale

Although rotary dispense valve for dispensing materials are known (see, e.g., “The rotary dispensing valve 57 is shown in detail in FIGURES 6 to 10” of US 3277845 A for distributing pastry material and “dispensing valve delivers a predetermined amount of cleaning solution” of US 4324014 A), there is no fair reason why a person would further replace the nozzle of the combination with such a rotary dispense valve. The above-mentioned US 3277845 A and US 4324014 A references use rotary dispense valves to dispense metered amounts of material for providing a pastry material and providing cleaning solution. There is no motivation for incorporating either of these structures in to the combination or any other known prior art to arrive at a pneumatic dispense gun for mixing a thermoset resin and catalyst and dispensing a catalyzed resin to a rotary dispense valve wherein the dispense gun comprises a catalyst injection unit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744